MEMORANDUM *
Appellant John R. Prewitt appeals the judgment of the United States District Court affirming the judgment of the United States Bankruptcy Court disallowing his claim and avoiding his recorded deed of trust pursuant to Bankruptcy Code § 544(a). This court has jurisdiction pursuant to 28 U.S.C. §§ 158(d) and 1291.
We have carefully reviewed the record, the Order Affirming [the] Bankruptcy Court’s Judgment, and the parties’ arguments on appeal. We affirm for the reasons well stated by the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.